Exhibit 10.14.2

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT is made between Arthur J. Gallagher & Co., a Delaware corporation
(the “Company”), and                             (the “Executive”), dated as of
this             day of __, 20__.

WITNESSETH THAT:

WHEREAS, the Company wishes to attract and retain well-qualified executive
personnel and to assure both itself and the Executive of continuity of
management in the event of any actual or threatened change in control of the
Company;

NOW, THEREFORE, it is hereby agreed by and between the parties as follows:

 

1. Change in Control. A “Change in Control” of the Company shall be deemed to
have occurred if: (a) any person or group, as defined in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended, is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50 percent or more of the combined voting power of the Company’s
outstanding securities then entitled to vote for the election of directors; or
(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board of Directors and any new directors whose
election by the Board or nomination for election by the Company’s Stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved cease for any reason to constitute at least a majority
thereof; or (c) the Stockholders of the Company shall approve the sale of all or
substantially all of the assets of the Company or any merger, consolidation,
issuance of securities or purchase of assets, the result of which would be the
occurrence of any event described in clause (a) or (b) above.

 

2. Termination. “Termination” shall mean either (a) termination by the Company
of the employment of the Executive with the Company for any reason other than
death, physical or mental incapacity, or Cause (as defined below) within 24
months following a Change in Control of the Company, or (b) resignation of the
Executive within 24 months following a Change in Control of the Company upon the
occurrence of any of the following events:

 

  (i) a material change in the nature or scope of the Executive’s authorities,
powers, functions, or duties;

 

  (ii) a reduction in Executive’s total compensation;

 

  (iii) any relocation of Executive’s principal place of employment more than 35
miles from Executive’s location immediately prior to the Change in Control;

 

  (iv) the breach by the Company of any other provision of this Agreement; or

 

  (v) a good faith determination by the Executive that, as a result of a Change
in Control of the Company Executive’s position is materially affected so that
Executive is unable to exercise the authorities, powers, functions or duties
attached to Executive’s position.



--------------------------------------------------------------------------------

“Cause” means gross misconduct or willful and material breach of this Agreement
by the Executive. No act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Company.

 

3. Severance and Benefit Payments.

(a) In the event of termination of the Executive as defined in Section 2 hereof,
the Company shall pay the Executive a lump-sum severance allowance equal to
salary and bonus payments for a 24 calendar month period calculated on the basis
of a salary rate which shall not be less than Executive’s annual salary
immediately prior to termination, or if greater, not less than Executive’s
annual salary immediately prior to the change in control of the Company and an
annual bonus amount which shall not be less than the Executive’s annual bonus
immediately prior to termination, or if greater, not less than Executive’s bonus
immediately prior to the change of control of the Company. The lump-sum
severance allowance shall not be adjusted on a present value basis.

(b) The amount of the severance allowance payment described in this Section 3
shall be determined and such payment shall be made as soon as it is reasonably
practicable but in no event later than 7 days after the date of such
termination.

(c) The severance allowance payment to be provided pursuant to this Section 3
shall be in addition to, and shall not be reduced by, any other amounts or
benefits provided by separate agreement with the Executive, or plan or
arrangement of the Company or its subsidiaries, unless specifically stipulated
in an agreement which constitutes an amendment to this Agreement.

(d) In the event of termination of Executive as defined in Section 2 hereof,
with respect to each welfare benefit plan, including, without limitation,
medical, dental, life and disability insurance plans, for the period beginning
on Executive’s termination and ending on the earlier of (i) two years following
Executive’s termination, or (ii) the date Executive becomes covered by a welfare
benefit plan or program maintained by an entity other than the Company which
provides coverage or benefits at least equal, in all respects, to such welfare
benefit plan, Executive shall continue to participate in such welfare benefit
plan on the same basis and at the same cost to Executive as was the case
immediately prior to the Change in Control (or, if more favorable to Executive,
as was the case at any time thereafter), or, if any benefit or coverage cannot
be provided under a welfare benefit plan because of applicable law or
contractual provisions, the Company shall provide Executive with substantially
similar benefits and coverage for such period. Immediately following the
expiration of the continuation period required by the preceding sentence,
Executive shall be entitled to continued group health benefit plan coverage
(so-called “COBRA coverage”) in accordance with Section 4980B of the Internal
Revenue Code of 1986, as amended, (the “Code”), it being intended that COBRA
coverage shall be consecutive to the benefits and coverage provided for in the

 

2



--------------------------------------------------------------------------------

preceding sentence. Executive’s eligibility for, and premium contribution level,
under each welfare benefit plan and any similar or successor plans or programs
maintained or contributed to by the Company, shall be determined by adding two
years to Executive’s age and years of service at Executive’s termination.

(e) In the event of the termination of Executive’s employment as defined in
Section 2 hereof, the Company shall pay to Executive (i) any unpaid salary or
other compensation of any kind earned with respect to any period prior to
Executive’s termination (including a proportionate share of any bonus for a part
of a year in which the termination, as defined in Section 2 hereof, occurs),
which shall be paid at the same time such amounts would have been payable had
Executive continued in employment with the Company, and (ii) a lump sum cash
payment for accumulated but unused vacation earned through Executive’s
termination, payable as soon as it is reasonably practicable, but in no event
later than seven days after the date of such termination.

 

4. Excise Tax Adjustment. In the event that the Executive becomes entitled to
any payment or benefit under this Agreement (such benefits together with any
other payments or benefits payable under any other agreement with, or plan or
policy of, the Company are referred to in the aggregate as the “Total
Payments”), if all or any part of the Total Payments will, as determined by the
Company, be subject to the tax (the “Excise Tax”) imposed by Section 4999 of the
Code (or any similar tax that may hereafter be imposed), then such payment shall
be either: (1) the full payment or (2) such lesser amount that would result in
no portion of the payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state, and local
employment taxes, income taxes and the Excise Tax, results in the receipt by the
Executive, on an after-tax basis, of the greatest amount of the payment
notwithstanding that all or some portion of the payment may be taxable under
Section 4999 of the Code. Any such reduction shall be made by the Company in
compliance with all applicable legal authority, including Section 409A. All
determinations required to be made under this Section shall be made by the
nationally recognized accounting firm which is the Company’s outside auditor
immediately prior to the event triggering the payments that are subject to the
Excise Tax, which firm must be reasonably acceptable to the Executive (the
“Accounting Firm”). The Company shall cause the Accounting Firm to provide
detailed supporting calculations of its determinations to the Company and the
Executive. Notice must be given to the Accounting Firm within 15 business days
after an event entitling the Executive to a payment under this Agreement. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.

 

5. Mitigation and Set Off. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. The Company shall not be entitled to set off against the amounts
payable to the Executive under this Agreement any amounts owed to the Company by
the Executive, any amounts earned by the Executive in other employment after
termination of Executive’s employment with the Company, or any amounts which
might have been earned by the Executive in other employment had Executive sought
such other employment.

 

3



--------------------------------------------------------------------------------

6. Other Agreements. The Company and Executive are parties to an Executive
Agreement which both parties hereby reconfirm and acknowledge. Such Executive
Agreement is not in any way modified, superseded or amended by the execution and
delivery of this Agreement.

 

7. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall be settled by arbitration
in the City of Chicago in accordance with the laws of the State of Illinois by
three arbitrators appointed by the parties. If the parties cannot agree on the
appointment, arbitrator shall be appointed by the Company and one by the
Executive, and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the appointment of a third arbitrator,
then the third arbitrator shall be appointed by the Chief Judge of the United
States Court of Appeals for the Seventh Circuit. The arbitration shall be
conducted in accordance with the rules of the American Arbitration Association,
except with respect to the selection of arbitrators which shall be as provided
in this Section 7. Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. In the event that it shall be
necessary or desirable for the Executive to retain legal counsel or incur other
costs and expenses in connection with enforcement of Executive’s rights under
this Agreement, Executive shall be entitled to recover from the Company
Executive’s reasonable attorneys’ fees and costs and expenses in connection with
enforcement of Executive’s rights (including the enforcement of any arbitration
award in court). Payment shall be made to the Executive by the Company at the
time these attorneys’ fees and costs and expenses are incurred by the Executive.
If, however, the arbitrators should later determine that under the circumstances
the Executive could have had no reasonable expectation of prevailing on the
merits at the time Executive initiated the arbitration based on the information
then available to Executive, Executive shall repay any such payments to the
Company in accordance with the order of the arbitrators. Any award of the
arbitrators shall include interest at a rate or rates considered just under the
circumstances by the arbitrators.

 

8. Notices. Any notices, requests, demands, and other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address Executive has
filed in writing with the Company or, in the case of the Company, at its
principal executive offices.

 

9. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Agreement; and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law. Nothing in this paragraph shall limit the Executive’s rights or powers
which Executive’s executor or administrator would otherwise have.

 

10. Construction, Governing Law. This Agreement is intended as (a) a welfare
plan within the meaning of Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and (b) an unfunded welfare plan
maintained by the Company for a select group of management or highly compensated
employees within the meaning of Department of Labor Regulation 2520.104-24
promulgated under ERISA. The Agreement shall be construed and enforced according
to the laws of the State of Illinois, other than its laws respecting choice of
law, to the extent not pre-empted by federal law.

 

4



--------------------------------------------------------------------------------

11. Claims Procedures. The claims procedure of the Arthur J. Gallagher & Co.
Employees’ 401(k) Savings and Thrift Plan shall apply to this Agreement. A copy
of such procedure is available from the Company’s Human Resources Department
upon request.

 

12. Funding. All severance benefits payable under this Agreement shall be
payable and provided for solely from the general assets of the Company, at the
time such severance benefits are payable, unless otherwise determined by the
Company.

 

13. Amendment. This Agreement may be amended or canceled by mutual agreement of
the parties in writing without the consent of any other person and, so long as
the Executive lives, no person, other than the parties hereto, shall have any
rights under or interest in this Agreement or the subject matter hereof.

 

14. Term. This Agreement shall terminate when the Executive has left the employ
of the Company for any reason prior to a Change in Control of the Company.

 

15. Successors to the Company. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the Company and any
successor of the Company.

 

16. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

 

17. Section 409A. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and shall be interpreted and construed consistently with such
intent. The payments to Executive pursuant to Section 3 of this Agreement are
further intended to be exempt from Section 409A of the Code to the maximum
extent possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4). In the event the terms of this Agreement would
subject Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible,
provided that the Company shall not be responsible for any 409A Penalties that
cannot be avoided.

 

5



--------------------------------------------------------------------------------

(b) To the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term shall be deemed to refer to
Executive’s “separation from service,” within the meaning of Section 409A of the
Code.

(c) If Executive is entitled to a severance allowance payment pursuant to
Section 3 hereof due to the termination of Executive’s employment following a
Change in Control that does not constitute a “change in control event,” within
the meaning of Section 409A of the Code, then Executive shall continue to be
entitled to such severance allowance payment, but such severance allowance
payment shall not be paid in a lump sum payment, but instead shall be paid in
equal installments on the Company’s regularly scheduled payroll dates over the
24-month period beginning with the first payroll date occurring after the date
of the Executive’s termination.

(d) Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (A) the six-month anniversary of the separation from service or (B) the
date of Executive’s death.

(e) Any reimbursement or advancement payable to Executive pursuant to this
Agreement shall be conditioned on the submission by Executive of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Executive within 30 days following
receipt of such expense reports, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to reimbursement or in-kind benefit pursuant
to this Agreement shall not be subject to liquidation or exchange for any other
benefit.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set Executive’s hand and the
Company has caused these presents to be executed in its name on its behalf by an
appropriate corporate officer, all as of the day and year first above written.

 

ARTHUR J. GALLAGHER & CO. By:     EXECUTIVE

 